DETAILED ACTION
This office action is in response to the application filed June 11, 2020 in which claims 5-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see at least paras. 0004, 0006, 0026).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference numeral 4 in Figures 1A and 1B and reference numeral 5 in Figure 1B.  Examiner respectfully suggests that to avoid introducing new matter, Applicant may simply amend Figures 1A and 1B to remove reference numerals 4 and 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following minor informalities: Para. 0043 recites "shell 24," which upon information and belief should be amended to recite "shell 34."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the main body further comprises a shell with an opening joined to the innermost edge of the main body.”  This limitation renders the claim indefinite at least because it’s unclear whether the shell or the opening is being recited as being joined to the innermost edge of the body and what structure the “innermost edge” of the main body constitutes?  For purposes of examination, this limitation will be interpreted as “wherein the main body further comprises a shell with an opening, the shell being joined to an innermost side of the main body.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/080228 TSUCHIYA et al. (all references to TSUCHIYA are to the English-language translation of TSUCHIYA appended to the copy of TSUCHIYA provided with this Office Action).
To claim 5, TSUCHIYA discloses a horizontally flat-foldable mask (see Figures 3-4; paras. 0024-0032), the mask comprising: 
a main body (10) having, in a folded state (Examiner respectfully notes that neither claim 5, nor the present specification define “folded state;” inasmuch as currently claimed, the mask depicted in Figure 3 can properly be considered to constitute a “folded state” at least because it includes folded pleats), a middle lobe, an upper lobe, a lower lobe (annotated Figure 3, see below), a first fold section extending upward from the middle lobe, horizontally folded from the upper lobe and having a first mid seam line (14) curved or inclined downward from center toward both sides (annotated Figure 3), and a second fold section extending downward from the middle lobe, horizontally folded from the lower lobe and having a second mid seam line (14) curved or inclined upward from center toward both sides (annotated Figure 3); and
harnesses (12) fixed to both sides of the main body (see Figures 3-4; para. 0028).

    PNG
    media_image1.png
    892
    627
    media_image1.png
    Greyscale

To claim 6, TSUCHIYA further discloses a horizontally flat-foldable mask, wherein edges of the upper lobe and the lower lobe have rims reinforced by marginal portions (30) (see Figures 3-4; para. 0025)
To the limitation “cut out in the course of forming the first fold section and the second fold section, respectively,” Examiner respectfully notes that claim 6 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

To claim 8, TSUCHIYA further discloses a horizontally flat-foldable mask wherein the first fold section of the main body has grips (25) on each side thereof (see Figures 3-4; para. 0016; Examiner respectfully notes that claim 8 does not recite any particular structural requirements for what constitutes “grips;” inasmuch as currently claimed a user would be capable of grasping the mask via mesh seals 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over TSUCHIYA (as applied to claim 5, above) in view of US Pub No. 2014/0326245 TENG.
To claim 7, TSUCHIYA discloses a horizontally flat-foldable mask as recited in claim 5, above.
TSUCHIYA does not expressly disclose a horizontally flat-foldable mask wherein the main body further comprises a shell with an opening, the shell being joined to an innermost side of the main body.
However, TENG discloses a horizontally flat-foldable mask (10 of Figures 3-4; paras. 0041-0047) wherein the main body further comprises a shell (16) with an opening, the shell being joined to an innermost side of the main body (annotated Figure 4, see below; paras. 0041-0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of TSUCHIYA to include the shell as taught by TENG because TENG teaches that this configuration is known in the art and improves the sealing characteristics of the mask to the face of a user (para. 0041).

    PNG
    media_image2.png
    895
    620
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732